DETAILED ACTION
This office action is in response to the RCE filed on 03/16/2020
Claims 1-20 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rawson (U.S. Patent Application Publication 2011/0296428) in view of Vinitzky (U.S. Patent Application Publication 2003/0135716).
Regarding claims 1, 8, and 15, Rawson discloses a processor comprising: 
a cache [Fig. 2, paragraph 0047; the system includes a memory for storing instructions]; 
one or more execution units comprising circuitry configured to execute instructions fetched from the cache [Fig. 2]; 
a register file comprising a plurality of registers [Fig. 3, 4], each:
identifiable by a corresponding register index [Fig. 3, 4; paragraph 0053; the register file contains registers that are accessed by threads]; and
configured to store data from the one or more execution units at a level below a cache subsystem comprising the cache [Fig. 3, 4; paragraph 0053; the register file stores data used by instructions]; and 
control logic coupled to the one or more execution units and the plurality of registers [Fig. 3, 4]; 
wherein the control logic is configured to: allocate a first set of registers from the register file for exclusive use by a first thread executing on a first execution unit of the one or more execution units [paragraphs 0053-0057; each thread has registers allocated to it]; and 
in response to detecting that the first thread requires use of an additional number of registers, allocate a second set of registers for use by the first thread [paragraphs 0061-0062; in response to an increased demand for registers by a thread, more registers are allocated to it].
Rawson does not explicitly disclose that the second set of registers are allocated from a pool of registers shared by a plurality of threads and that registers of the pool of registers are .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rawson in view of Vinitzky and Bishop (U.S. Patent 5,826,082).
Regarding claim 7, Rawson in view of Vinitzky does not explicitly disclose the use of an instruction to request the use of additional registers. However, such subject matter would have been obvious to a person having skill in the art for at least two reasons. First, the use of an explicit software instruction to indicate something detected using hardware is an obvious modification. The tradeoffs between explicitly specifying something using a program instruction and detecting a condition dynamically using hardware are well understood to those skilled in the art. The use of a program instruction allows a programmer more control at the cost of execution overhead. Such a modification to the system of Rawson in view of Vinitzky would therefore have been obvious. Second, Bishop explicitly discloses [abstract, col. 3, lines 5-11] using an operation to explicitly identify requested resources in a system having dynamically allocated resources. As noted above, such operation allows for more direct program control over execution of threads in order to optimize resource allocation and would therefore have been obvious in the system of Rawson in view of Vinitzky.

Allowable Subject Matter
Claims 2-6, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COREY S FAHERTY/Primary Examiner, Art Unit 2183